DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanshan (CN102847732) in view of Bando et al. (JP 57-175009) and Huseby (3,294,599) and further in view of Brown (3,656,330).  Yanshan discloses a rolling device (Fig. 1) having inner and outer rollers (3,4) and guide rollers (5,6) wherein an inner and outer circumference of a cylindrical shell (6) is cooled by jet nozzle devices comprising an outer jet nozzle device (1) having a plurality of jet pipes (8) on a cooling plate (7; Figs. 2 and 3) and an inner jet nozzle device (2) having a plurality of jet pipes (10) on a cooling plate (9; Figs. 2 and 3).  Regarding claim 2, Yanshan discloses at least two rows of jet pipes (8,10) on the cooling plates (7,9).  Yanshan does not disclose that the jet nozzle devices are positioned in evenly spaced locations around a circumference of the shell. Bando teaches a rolling device (Fig. 3) having an inner roller (2) and an outer roller (3) for rolling a cylindrical shell (1A) and a plurality of evenly spaced jet nozzle devices (4) arranged along an outer circumference of the cylindrical shell to cool the shell during rolling wherein Fig. 3 shows that the jet nozzle devices are spaced so that a circumferential location of the rolling rolls (2,3) of the shell is free of cooling nozzles.  The rollers (2,3) and cooling devices are longer than an axial length of the cylindrical shell (1A) as shown in Fig. 2 so that a rolling and spray range includes the entire shell.  Regarding claim 4, Bando teaches that the jet nozzle devices (4) are positioned about a periphery of the shell (Fig. 3) at included angles with a number N=6.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to space jet cooling devices in the rolling device of Yanshan evenly around a circumference of the shell as taught by Bando in order to cool a large circumferential portion of the shell that is not in contact with the rollers.
Yanshan in view of Bando does not disclose that inner and outer jet cooling devices are oppositely positioned relative to one another around an inner and outer circumference of the shell. 
Huseby teaches a plurality of inner jet nozzle devices (29) and a plurality of outer jet nozzles (27) which have sprays (28,30) that are oppositely opposed to each other (Fig. 3) at inner and outer surfaces of a tubular cylindrical shell (7) and are evenly distributed along an inner and outer circumference of a cylindrical shell (Fig. 3).  The inner jet nozzles (29) are positioned by an internal quench head (9) having a nozzle fixing plate (10) and the outer jet nozzles are positioned by an external quench head (2) having a nozzle fixing plate (26).  Regarding claims 2,3 and 6, Huseby teaches a plurality of jet pipe nozzles (27,29) in at least two rows (Fig. 3) which are oriented obliquely (col. 3, lines 63-66 and col. 3, lines 18-21) and each of the jet pipe nozzles are all located on a same straight line on nozzle plates (26,10) to form cooling lines (each spray, 27,29) which extend axially along the cylindrical shell (Fig. 3).  Regarding claim 5, Huseby discloses main pipes (16,17) and a branch piping system (19,20,21) which is connected to an in communication with pump (23) to supply cooling medium (col. 3, lines 36-46).
It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the rolling device Yanshan in view of Bando to include a plurality of inner jet nozzles devices which are oppositely located from the outer jet nozzle devices as taught by Huseby in order to cool an inner and outer shell circumference over a large portion of a circumference of the shell, since the modification only requires adding additional inner cooling devices as is known in the cylindrical shell cooling art.  
Yanshan in view of Bando and Huseby does not disclose that the jet nozzle devices are positioned by a piston cylinder. 
Brown teaches jet pipes (31,32) which are connected to a hydraulic cylinder (35) and mounted on and movable by a piston rod (block 34 and rod; Fig. 2) between parallel fixed plates (Fig. 2) defining slide positions for a slide (33) on which the piston rod (34) is mounted. The piston rod (34) is connected to a cooling medium supply device (38) which receives cooling medium from pumps (64a,64b) and tank (50) and is in fluid communication with the jet pipes through pipelines (37; Fig. 3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the jet pipes of Yanshan in view of Bando and Huseby to be movable by a piston cylinder as taught by Brown in order to position the jet pipes at a desired distance from the shell to maximize or lessen cooling intensity.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725